                                          UNITED STATES                            NOEL GITTENS
                          SECURITIES AND EXCHANGE COMMISSION                       LITIGATION COUNSEL
                                                                                   MAIL STOP 5949
                                          100 F STREET, NE                         DIRECT DIAL: (202) 551-4830
                                           MAILSTOP 5631                           EMAIL: GITTENSN@SEC.GOV
                                     WASHINGTON, D.C. 20549-5631
 DIVISION OF
ENFORCEMENT




                                          February 11, 2020

   Via ECF

   Honorable Jesse M. Furman
   United States District Judge
   Southern District of New York
   40 Centre Street, Room 2202
   New York, New York 10007

           Re:    SEC v. Collins & Aikman Corporation et al., 1:07-cv-02419 (JMF)

   Dear Judge Furman:

            On November 22, 2019, the SEC requested that the Court reopen this case in order to
   propose a plan to distribute the funds paid pursuant to Final Judgments as to certain defendants
   in this case. Upon re-opening the case, the Court on November 26, 2019, requested that the SEC
   file a letter describing the background and current status of the case, and a proposed schedule for
   distribution of funds in this case. On December 6, 2019, the SEC submitted, by letter motion a
   proposed schedule for distribution. Pursuant to that schedule, the Distribution Plan should have
   been filed on February 10, 2020.

   The SEC is requesting an extension to file the Distribution Plan for the following reason:

           The SEC has received a draft of the Distribution Plan from EPIQ Class Action & Claims
   Solutions, Inc. (“EPIQ”), the Court-appointed distribution agent in this matter. That Distribution
   Plan is currently being reviewed by the SEC’s Office of Distribution staff, as well as the SEC’s
   Division of Economic and Risk Analysis (“DERA”). During the review process, some issues
   arose regarding the Plan of Allocation, which the SEC’s staff and EPIQ are working to resolve.
   The SEC’s staff expects to complete that review before the end of this month.

            The SEC is bringing this delay to the Court’s attention because it, as well as EPIQ, is
   committed to following the distribution timeline previously submitted to the Court, and as stated
   in that submission, will inform the Court in the event of any significant delays or slippage with
   respect to the proposed timeline.
       Based on the above the SEC respectfully requests until March 6, 2020 to file the
Distribution Plan in this matter.



                                            Respectfully submitted,


                                            ___/s/ Noel Gittens__________________________
                                            Noel Gittens (Mass. Bar No. 556682)
                                            Attorney for Plaintiff
                                            SECURITIES AND EXCHANGE COMMISSION
                                            100 F. Street NE
                                            Washington, DC 20549-5678
                                            Telephone: (202) 551-4830
                                            Facsimile: (202) 623-1188
                                            Email: gittensn@sec.gov


Future untimely requests are unlikely to be granted. That said, the SEC's deadline to file a
Distribution Plan for the Court's review is EXTENDED to March 6, 2020. All other dates and
deadlines in the schedule approved at ECF No. 195 remain in place. The Clerk of Court is directed
to terminate ECF No. 203. SO ORDERED.




                                                   February 12, 2020




                                                                                     Page 2 of 2
